Citation Nr: 1549788	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar disability and, if so, whether service connection is warranted for the claimed condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for loss of feeling/stiffness in unspecified joints.

4.  Entitlement to service connection for a cervical disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for an acquired psychiatric disorder other than a sleep disorder, to include as secondary to service-connected disabilities.

7.  What initial evaluation is warranted for recurrent tinnitus from September 30, 2011?

8.  What initial evaluation is warranted for a sleep disorder from September 30, 2011?

9.  Entitlement to an evaluation in excess of 10 percent for residuals of a laceration of the left ring finger with scar.

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1980 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Entitlement to total disability evaluation based on individual unemployability due to service connected disorders is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability due to service connected disorders as reflected above.  

The claims of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, entitlement to service connection for a lumbar disability, right hip disability, and an acquired psychiatric disorder other than a sleep disorder, and entitlement to an increased evaluation claim for a sleep disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2012 rating decision declined to reopen a claim of entitlement to service connection for a lumbar disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2.  The evidence received since the August 2012 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not been diagnosed with hearing loss for VA purposes at any point during the appeal period.

4.  The Veteran has not been diagnosed with a chronic disability resulting in loss of feeling and stiffness of unspecified joints; to the extent such complaints relate to the bilateral upper extremities, there is no competent medical evidence linking these complaints to the Veteran's active service.

5.  The Veteran has not been diagnosed with a chronic cervical spine disability at any point during the appeal period.

6.  Residuals of a left ring finger laceration are not manifest by three or more painful or unstable scars, nor is any such scarring deep and nonlinear.

7.  The Veteran's service-connected recurrent tinnitus has been assigned the maximum rating authorized under applicable diagnostic criteria.


CONCLUSIONS OF LAW

1.  The August 2012 rating decision which declined to reopen the issue of entitlement to service connection for a lumbar disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the August 2012 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A bilateral hearing loss was not incurred in or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  A disability manifested by loss of feeling/stiffness in unspecified joints was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

5.  A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

6.  The criteria for an evaluation in excess of 10 percent for residuals of a left ring finger laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5230, 4.118, Diagnostic Code 7804 (2015).

7.  The criteria for an initial evaluation in excess of 10 percent for recurrent tinnitus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  There is no evidence that additional records have yet been requested, or that additional VA examinations should be provided.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Application to Reopen

The Veteran's application to reopen the issue of entitlement to service connection for a lumbar spine disability was most recently denied in an August 2012 rating decision.  In this decision, VA determined that the Veteran was not then diagnosed with a back disability.  The Veteran was notified and provided notice of his procedural and appellate rights.  He neither initiated an appeal of the rating decision, nor did he submit new and material evidence within one year of the August 2012 denial.  Therefore, the August 2012 rating decision is final.  38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2012 rating decision include a number of VA treatment records and statements from the Veteran.  Significantly, VA treatment records note a diagnosis of mild degenerative disc disease and spondylosis of the lumbar spine.  See September 2011 X-ray Report.  Even though this evidence is dated prior to the August 2012 rating decision, and was constructively in VA's possession at the time, it does not appear to have been reviewed or considered by the RO at the time of the previous denial.  Furthermore, the Veteran has provided new lay statements that he has suffered from chronic low back pain since service.  The Board therefore concludes that the additional evidence is new and material with respect to the issue of entitlement to service connection for a lumbar spine disability, as raises a reasonable possibility of substantiating the Veteran's claim of service connection.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability must be reopened.



II. Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims entitlement to service connection for bilateral hearing loss, a neck (cervical spine) disability, and loss of feeling/stiffness in unspecified joints.

Regardless of the circumstances of the Veteran's service, the current, competent evidence of record does not include a diagnosis of a bilateral hearing loss, a neck disability, or a disability resulting in loss of feeling/stiffness throughout his joints.  In this regard, a November 2011 VA examination report reflects the Veteran does not suffer from hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Further, even though the Veteran complains of neck pain, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Regarding the Veteran's complaints of loss of feeling/stiffness in unspecified joints, the Board acknowledges that August 2014 private treatment records reflect such complaints in the bilateral upper extremities, resulting in diagnoses of bilateral median neuropathy and radial nerve compromise.  Initially, the Board observes this treatment and diagnosis occurred approximately three years after the Veteran filed his claim for loss of feeling/stiffness and, thus, could not have been contemplated by the Veteran when he filed his claim.  However, even assuming arguendo that the Veteran wishes to include this condition as part of his service connection claim, private treatment records very clearly attribute this condition to an April 2014 incident in which the Veteran was placed in handcuffs, which placed excessive pressure on these nerves.  There is no competent medical evidence to suggest any nerve damage is related to the Veteran's active service, which terminated over 30 years prior to this injury.

The Veteran has not identified any competent medical records which may support a current diagnosis of hearing loss for VA purposes, a neck disability, or a disability resulting in loss of feeling/stiffness in joints throughout his body.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claims for service connection for bilateral hearing loss, a neck disability and a disability manifested by loss of feeling/stiffness of unspecified joints must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of a left ring finger laceration 

The Veteran's laceration of the left ring finger has been evaluated as 10 percent disabling throughout the appeal period based on residual scarring pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  He asserts that a higher evaluation is warranted throughout the appeal period.

Diagnostic Code 7804, pertaining to unstable or painful scars, provides for a 10 percent evaluation with one or two scars that are unstable or painful.  A 20 percent evaluation is warranted with three or four unstable or painful scars, and a maximum 30 percent is warranted with five or more unstable or painful scars.  Id.

The report of a November 2011 VA examination notes the Veteran has a single linear scar of the distal phalanx of the left ring finger which is painful, but not unstable or deep.  As such, with only a single painful scar, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  There is no competent medical evidence of record to indicate the Veteran's service-connected residuals of a laceration to the left ring finger is manifested by more than two painful and/or unstable scars.

The Board notes that higher or separate evaluations are not warranted under any other Diagnostic Code.  As the Veteran's scarring is neither nonlinear nor deep, Diagnostic Codes 7801 and 7802 are not applicable.  Further, even if the Veteran's scar resulted in limitation of motion, which is not supported by the medical evidence of record, any limitation of ring finger motion is noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5230.

The Board acknowledges the Veteran's contentions that his service-connected scarring warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected scar.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In light of the evidence discussed above, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent at any point during the appeal period.  Accordingly, the benefit of the doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107.

Recurrent Tinnitus

The Veteran seeks an initial evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides for a single 10 percent evaluation, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The current version of Diagnostic Code 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived.  Therefore, as a matter of law, an evaluation in excess of 10 percent for recurrent tinnitus is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Final Considerations

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's residuals of a laceration of the left ring finger and recurrent tinnitus, including painful scarring regardless of limitation of motion and ringing/buzzing in the ears, are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's conditions that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected residuals of a laceration of the left ring finger and recurrent tinnitus, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a disability manifested by loss of feeling/stiffness in unspecified joints is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to an evaluation in excess of 10 percent for left ring finger laceration residuals is denied.

Entitlement to an initial evaluation in excess of 10 percent for recurrent tinnitus is denied.


REMAND

The remaining claims on appeal require additional evidentiary development prior to an appellate decision.  With respect to the claims of entitlement to service connection for lumbar spine and right hip disabilities, VA treatment records note a diagnosis of degenerative disc disease and spondylosis of the lumbar spine, and mild degenerative changes of the right hip.  See September 2011 VA X-ray report.  Service treatment records indicate the Veteran was treated for a muscle strain on the left side of the trunk in October 1981.  In addition, the Veteran has asserted chronic back and hip pain since service.  See September 2011 claim.  This evidence is sufficient to trigger VA's duty to provide the Veteran with a VA examination to address the etiology of his claimed lumbar spine and right hip disabilities.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim or entitlement to service connection for an acquired psychiatric disorder, he has submitted the report of a September 2015 private evaluation which diagnosed the Veteran with an unspecified disorder.  The private psychologist opines that the Veteran's anxiety disorder began in service and has persisted since.  Alternately, the private psychologist indicates the Veteran's anxiety is caused or aggravated by his service-connected tinnitus and sleep disorder.  

While the September 2015 private psychologist's report is not sufficient alone to grant service connection for anxiety on a direct basis, as it does not address other pertinent evidence of record, including the Veteran's affirmative denial of prior mental illness/excessive worry symptoms in October 2003, and a post-service history of trauma and physical assault, which led to a diagnosis of posttraumatic stress disorder (PTSD); this private report is sufficient to trigger VA's duty to provide the Veteran with a VA examination to address his claimed acquired psychiatric disorder.  See C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  

Finally, the claim of entitlement to an increased evaluation for a sleep disorder is inextricably intertwined with the service connection claim for an acquired psychiatric disorder.  In this regard, while a February 2012 VA examiner determined that the symptomatology related to his sleep disorder and other acquired psychiatric disorder could be differentiated, it appears the private psychologist relied heavily on the Veteran's history of sleep impairment in offering her etiological opinion, thereby indicating the two are intertwined.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined " with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's claim of entitlement to an increased evaluation for a sleep disorder as well as his claim for a total disability evaluation based on individual unemployability due to service connected disorders must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed lumbar spine and right hip disability.  The entire claims file, to include the appellant's VMBS and Virtual VA files must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed. 

Following a review of the claims file and examination of the Veteran, the examiner must identify any diagnosed lumbar spine and right hip disability, and opine whether it is at least as likely as not (probability of at least 50 percent) that any such disability is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?  If arthritis is diagnosed, the examiner must address the Veteran's assertions of continuity of symptomatology as applicable.

A complete rationale must be offered for all opinions expressed.  

2.  Schedule the Veteran for a VA examination to address the nature and etiology of any acquired psychiatric disability other than a sleep disorder.  The entire claims file, to include the appellant's VMBS and Virtual VA files must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed. 

Following a review of the claims file and examination of the Veteran, the examiner must identify any diagnosed acquired psychiatric disability, and opine whether it is at least as likely as not (probability of at least 50 percent) that any such disability is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?  

If not, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder other than a sleep disorder is either proximately due to (caused by) or permanently aggravated by a service-connected disability or disabilities, to include recurrent tinnitus and a sleep disorder?  In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.  If each question above is answered in the negative, the examiner should indicate if the symptomatology associated with the service-connected sleep disorder can be differentiated from those associated with any other psychiatric disorder and, if so, which symptoms may be attributed to each disorder.

3.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


